O’Malley, J.
(dissenting). The verdict of the jury on the main issue litigated was not only against the weight of, but contrary to, the credible evidence. I am unable to discover the slightest evidence of fraud or bad faith on the part of the appellant and the court’s charge relieved it of even the implication of either. The charge in this respect was fully justified and, no exception thereto having been taken, it became the law of the case.
I, therefore, vote for reversal and a dismissal of the complaint.
Judgment and order so far as appealed from affirmed, with costs.